Citation Nr: 0336554	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-17 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as due to an abnormality of the ribs. 


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The appellant served on active duty from April 2000 to 
September 2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision from the New 
York, New York, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the above claim.  

This appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will provide notification if any further action is 
required on the part of the appellant.


REMAND

In October 2002, the veteran completed a VA Form 9 requesting 
a hearing to be held before a Veterans Law Judge at his local 
RO.  A hearing was scheduled for February 2003, but the 
veteran did not appear for it.  

A July 2003 report of contact reflects that the veteran never 
received notification of the hearing scheduled for February 
2003, apparently due to a recent address change.  In December 
2003, the undersigned Member of the Board and Veterans Law 
Judge determined that good cause was shown for the veteran's 
failure to report for the February 2003 hearing, and granted 
a motion to reschedule a Board hearing at the RO in New York, 
New York.  

Considerations of due process mandate that the Board may not 
proceed with appellate review of the veteran's claim without 
affording him an opportunity for a personal hearing at his 
request.  Therefore, a remand is required for the scheduling 
of an appropriate hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002); 38 C.F.R. § 20.700(a) (2002). 

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran 
for a hearing with a Veterans Law 
Judge at the RO in New York, New 
York, in accordance with his 
request.  Appropriate notification 
of the hearing should be given to 
the veteran, and that notification 
should be documented and associated 
with the claims folder.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this remand is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


